Citation Nr: 1635222	
Decision Date: 09/08/16    Archive Date: 09/20/16

DOCKET NO.  09-12 029	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for degenerative arthritis of the right shoulder, to include as secondary to service-connected disability of gunshot wound to the left side of the neck with muscle involvement, degenerative changes of the cervical spine, and surgical scar on the right side of neck.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Saikh, Associate Counsel




INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran had active service from March 1962 to March 1967.  This matter comes before the Board of Veterans' Appeals (Board) on appeal of an April 2008 rating action by the Department of Veterans Affairs (VA) Regional Office (RO) located in Huntington, West Virginia.

In March 2013, the Board remanded this issue for additional evidentiary development.  After complying with the Board's remand directives, the Agency of Original Jurisdiction (AOJ) issued a supplemental statement of the case (SSOC) in March 2016.

Following the issuance of the SSOC in March 2016, an additional VA medical record was added to the electronic claims file.  However, this record pertains to a diagnosis unrelated to the issue on appeal.  Thus, a waiver of AOJ review is unnecessary.  See 38 C.F.R. § 19.37.

The case has now returned to the Board for further appellate review.


FINDING OF FACT

The Veteran's current right shoulder disability did not manifest in service, or within one year following the Veteran's separation from service, and is not otherwise etiologically related to service or secondary to a service-connected disability.


CONCLUSION OF LAW

The Veteran's right shoulder disability was not incurred in or aggravated by service, may not be presumed to have been incurred in or aggravated by service, and is not due to or the result of a service-connected disability.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5013A, 5107 (West 2015); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2015); 38 C.F.R. 
§ 3.159 (2015).

VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the AOJ.  Dingess/Hartman v. Nicholson, 19 Vet App. 473 (2006); see also Pelegrini v. Principi, 18 Vet App. 112 (2004).  However, the VCAA notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 121.

The duty to notify in this case was satisfied by a letter sent to the Veteran in January 2008, informing him of the type and nature of evidence needed to substantiate his claim.  The appeal was last adjudicated in November 2015, after which the Veteran was notified with a copy of the SSOC dated March 2016.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4). 
In this case, VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claim.  Pursuant to the Board's November 2015 remand instructions, VA obtained pertinent medical records.  VA also afforded the Veteran with an examination conducted in April 2013.  In December 2015, VA obtained a medical opinion pursuant to the Board's November 2015 remand instructions.  The most recent medical opinion contained findings which included consideration of the Veteran's medical history and established medical principles.  The Board finds that this opinion was adequate and additional VA examinations are not warranted.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008).  The Veteran has not identified any other outstanding records that are pertinent to the issue herein decided.  Accordingly, VA has fulfilled its duty to assist.

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  There is no additional evidence which needs to be obtained.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.

Service Connection Law and Regulations

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009).

Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  Service connection is also warranted for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Such secondary service connection is warranted for any increase in severity of a nonservice-connected disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(b).

In addition, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including arthritis, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307(a), 3.309(a).  However, in order for the presumption to apply, the evidence must indicate that the disability became manifest to a compensable (10 percent) degree within one year of separation from service.  See 38 C.F.R. § 3.307.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third elements is through a demonstration of continuity of symptomatology. However, 38 C.F.R. § 3.303(b), applies to only those chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  38 U.S.C.A. § 1101.  With respect to the current appeals, this list includes arthritis.  See 38 C.F.R. § 3.309(a).

For the showing of a chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned. 38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic as per 38 C.F.R. § 3.309(a)).

In evaluating a claim, the Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1335 (2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source. Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a); Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Lay evidence can also be competent and sufficient evidence of a diagnosis if (1) the medical issue is within the competence of a layperson, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

If the evidence is competent, the Board must then determine if the evidence is credible, or worthy of belief.   Barr v. Nicholson, 21 Vet. App. 303, 308 (2007). After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this regard, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.   Alemany v. Brown, 9 Vet. App. 518, 519   (1996).

The Board noted that the Veteran does not claim, and the evidence does not reflect, that his disabilities are the result of combat with the enemy.  Therefore, the combat provisions of  38 USCA § 1154(b) (West 2015) are not applicable.

Analysis

The Veteran contends that his right shoulder disability results from a gunshot wound he sustained during service in 1962.  In his December 2007 claim for service connection, the Veteran stated that he currently had arthritis in his right shoulder which extended from the right side of his neck, the side that the bullet from his gunshot wound was removed from.

Service treatment records reveal that the Veteran was struck in the neck by a bullet in June 1962.  The bullet entered the left side of the Veteran's neck, but migrated to the right side of his neck.  In August 1962, the bullet was removed through surgery and the Veteran was later discharged to duty.  A January 1967 radiographic report reveals minimal osteophytic lipping on the fifth cervical vertebra, but no other significant abnormality is noted in the cervical spine.  In a February 1967 medical examination report, the examiner noted that there was "excellent, powerful, symmetrical muscular development in the upper back, chest, shoulders, upper extremities" and that excellent strength was present.  There was no evidence of atrophy of any of the muscles.  There was also no report of any shoulder pain or disability in the service treatment records.

In March 1974, the RO granted service connection for the Veteran's gunshot wound on the left side of his neck, and assigned a 10 percent rating.  The Veteran was also granted service connection for a surgical scar on his neck and for degenerative changes of the cervical spine, but noncompensable ratings were assigned. 

In a December 2003 record, the Veteran reported having pain in his neck that had persisted for years, and resulted in difficulties with turning and bending his neck.  He was diagnosed with degenerative joint disease.

Subsequently in an October 2004 VA examination, the Veteran reported having neck pain ever since he had his gunshot injury.  The examiner noted that the Veteran had intermittent pain, loss of range of motion, fatigability, and stiffness.  The Veteran also reported that his neck pain radiated to his shoulders.  The Veteran was diagnosed with degenerative changes to the cervical spine with marked limitation in range of motion, stiffness, lack of endurance, and pain.  In November 2004, the RO assigned a 20 percent rating for the Veteran's cervical spine disability.

In a November 2007 medical record, the Veteran reported right shoulder pain which he noticed a few weeks earlier.  He reported discomfort when he raised his arm out to his side and up, and when he laid on his right side.  He also reported that the pain radiated to his neck/collar bone, and that it interfered with his ability to function in the last 24 hours.  X-rays taken during this time revealed early spur formation involving the distant right clavicle, with possible entrapment syndrome associated.  The impression was of arthritic changes involving the right clavicle, with no evidence of fracture, dislocation, or soft tissue abnormalities.

A January 2008 record revealed that the Veteran was attending physical therapy appointments to address the pain in his right shoulder.  The Veteran complied with the therapy regimen, and reported improvement with respect to his shoulder pain.  However, he did not think that his shoulder would ever feel completely right.  The Veteran continued to attend physical therapy appointments in January 2008, and reported that the pain was not constant.  In a lay statement from this time, the Veteran stated that he had not reported his neck pain while in service because he did not want to be discharged with such an injury.

In a February 2008 VA examination, the Veteran reported that he had right shoulder pain for the past 3 years, which had worsened in the last 4 months.  He reported having flare-ups of pain during repetitive use of his shoulder, elevation of his shoulder, and while carrying heavy objects.  The Veteran exhibited forward flexion and abduction from 0 to 90 degrees without pain, and from 90 to 140 degrees with pain.  Internal and external rotations were from 0 to 50 degrees without pain, and 50 to 80 degrees with pain.  There was pain with limitation of motion and mild fatigue, but no instability, weakness, incoordination, or lack of endurance.  X-rays revealed early arthritic changes which also showed a small spur along the right clavicle.  The Veteran was diagnosed with degenerative arthritis of the right shoulder, with pain and limitation of movement.  The examiner opined that it was less likely than not that the Veteran's arthritis in his right shoulder was secondary to his gunshot wound.

In the Veteran's April 2009 VA Form 9, he indicated that the arthritis in his cervical spine which resulted from his gunshot wound, had spread to his clavicle and shoulder.  In a subsequent lay statement submitted in October 2009, the Veteran reported that he had complained of his difficulties with reaching and lifting in December 2003.

In January 2011, the Veteran continued to go to physical therapy for treatment of his shoulder pain but indicated that his pain had increased.  However, a February 2011 record showed the Veteran's shoulder within full limits of range of motion.  Subsequently, in a September 2012 medical record, the physician noted that the Veteran continued to have right shoulder pain with pain over his joint, and also noted that the pain was suggestive of arthritis.  The Veteran did exhibit range of motion upon examination.  The Veteran declined the opportunity for any X-ray evaluation.

In an April 2013 VA examination, the Veteran exhibited abnormal range of motion for both his left and right shoulders, and had additional limitation of his range of motion after repetitive-use testing.  The Veteran demonstrated functional loss and impairment of his shoulders and arms.  X-rays taken at the time revealed that the Veteran had arthritic changes at the acromioclavicular joint. 

The examiner opined that it was less likely than not that the Veteran's shoulder disability was proximately due to or the result of the Veteran's service connected disabilities.  Initially, the examiner explained that the Veteran's records showed that he essentially had a superficial gunshot wound to the left side of his neck.  While the record also indicated that the Veteran had minimal traumatic arthritis involving the spinous processes of C4 and C5, the use of local anesthesia instead of general anesthesia further proved that the gunshot wound was superficial.  The examiner also noted that this type of wound would not affect the bone in either the neck or the shoulder that would have caused arthritis.  Furthermore, trauma causing arthritis would have required injury to the Veteran's joints which is not found in the medical records.

The examiner continued his rationale with regards to the Veteran's service-connected surgical scar, and explained that a surgical scar would not cause arthritis in a joint.  He indicated that no such studies were found to prove otherwise, and cited to a publication that stated the most common causes of arthritis.  Finally, with regards to the Veteran's cervical spine disability, the examiner indicated that a January 1967 X-ray of the spine only showed minimal osteophytic lipping of the Veteran's cervical vertebrae.  He noted that this X-ray did not show any arthritis in the shoulder, but also acknowledged that it was unclear how much of the shoulder would have been visible since this was a chest X-ray.  However, the examiner also noted that the Veteran did not have any medical records showing arthritis of the shoulders or a shoulder condition, and that he didn't present with shoulder problems until over 30 years after service.  Instead, the examiner found that the Veteran had fairly typical symptoms and onset of arthritis that is observed in males over age 40.

In a June 2013 medical record, the Veteran reported that he was unable to elevate above his shoulders due to the pain in his neck.  In a subsequent December 2013 medical record, he reported that the pain in his shoulders kept him awake at night.  In an October 2014 medical record, the Veteran continued to report having primary pain in his neck and shoulders.  In a November 2015 record, the Veteran continued to have shoulder and neck pain but declined to go to physical therapy because he had already gone in the past.

In March 2016, an addendum opinion was issued to supplement the April 2013 VA examination.  The examiner opined that the Veteran's right shoulder disability was not aggravated beyond its natural progression by the Veteran's service-connected gunshot wound, and found that there was no condition upon examination that would have aggravated the Veteran's shoulder disability other than the Veteran's diagnosed arthritis.  The examiner concluded that the Veteran had mild degenerative arthritis that was at least as likely as not caused by aging, and that were no medical studies that showed that an injury to the left side of the neck would cause or aggravate a right shoulder condition.

After considering the evidence of record under the laws and regulations as set forth above, the Board finds that service connection for the Veteran's right shoulder disability is not warranted.  A review of the Veteran's service treatment records show no complaints of or treatment for a right shoulder disability.  While he did sustain a gunshot wound to the neck, which later resulted in a surgical scar and cervical spine disability, the service records do not show any record of a shoulder disability.  Furthermore, the February 1967 examination report noted that there was excellent and powerful muscular development in the shoulders.  In sum, there is no record of a disease or injury to the Veteran's shoulders incurred in service.

The evidence is likewise against a showing that arthritis manifested in service or within one year of separation.  38 C.F.R. § 3.307.  The record reflects that the Veteran did not report any shoulder disability or symptoms of a shoulder disability until November 2007, which is more than 30 years after the Veteran separated from service.  Prior to November 2007, the Veteran had reported neck pain and had been diagnosed with degenerative changes to the cervical spine, however there is no record of any shoulder pain or disability.  Thus, a presumption of an in-service disability or injury is also unwarranted.  See 38 C.F.R. §§ 3.307, 3.309.  Furthermore, based upon the medical evidence of record discussed above, there is no indication that the Veteran experienced characteristic manifestations of arthritis during service or within one year thereafter.  Although the January 1967 radiographic report showed minor osteophytic lipping on the cervical spine, no other abnormalities were noted.  As the examiner who administered the April 2013 VA examination indicated, this X-ray did not show any arthritis in the shoulder.  While the examiner did acknowledge it was unclear how much of the shoulder was visible in the X-ray, the subsequent February 1967 medical examination report noted that muscle development in the shoulders was excellent.  Furthermore, while the record reflects that the Veteran had neck pain and a possible back disability during service and in the years following service, the Veteran did not specifically note any difficulties with his shoulder until November 2007, more than 30 years after service.  See 38 C.F.R. § 3.303(b).  As such, continuity of symptomatology has not been established.

The Veteran is also not entitled to service connection for his shoulder disability as secondary to his service-connected gunshot wound, surgical scar, or degenerative spine disability.  In this regard the April 2013 VA examination is most probative. The Board considers evidence to be more probative if it includes clear conclusions and supporting data with a reasoned analysis connecting the data and conclusions.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  To that end, the Board finds the April 2013 VA examination to have significant probative value because it is based on a thorough review of the Veteran's medical history.  The examiner explained that the Veteran's wound to the neck was superficial, and the record reflected that there were no injuries to the bone or joints that would have been required to cause the arthritis the Veteran is currently diagnosed with.  Similarly, the examiner also explained that there were no medical studies to prove that a surgical scar could cause arthritis.  With regards to the cervical spine disability, 
X-rays taken of the cervical spine during service showed no evidence of arthritis in the right shoulder, and as explained above, even if the X-ray did not show the shoulder, the record does not contain any indication that a shoulder disability existed prior to November 2007.  Instead, the examiner found that the Veteran exhibited typical symptoms of arthritis that are observed in males over age 40.  In the March 2016 addendum opinion, the examiner further clarified that the Veteran's arthritis was not aggravated beyond its natural progression by the Veteran's service-connected disabilities.  As the examiner stated, the Veteran did not have any conditions, which in addition to his arthritis, would have caused his shoulder disability.  Rather, the Veteran had mild degenerative arthritis caused by aging.  Furthermore, there were no medical studies that could link a left side neck injury to aggravation of a right shoulder disability.  Thus the examiner's conclusion that the Veteran's shoulder disability is unrelated to his service-connected disabilities is significantly more probative as it is based upon the medical evidence of record.

To the extent that the Veteran himself contends that a medical relationship exists between his current shoulder disability and his service-connected disabilities, the Board acknowledges that the Veteran is competent to testify as to his observations.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In the instant case however, the Board finds the question as to the etiology of the Veteran's current shoulder disability, a question that requires medical expertise to answer.  While the Veteran is competent to describe symptoms which he has knowledge of, an opinion regarding the etiology of his shoulder disability is not within the competence of a layperson.  See Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011).  Thus, the April 2013 VA medical examination is most probative in its finding that it is less likely than not that the Veteran's current shoulder disability was aggravated by or the result of the Veteran's service-connected disabilities.

In sum, the Board finds that service connection for a right shoulder disability secondary to a service-connected gunshot wound, surgical scar, and degenerative spine disability must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for degenerative arthritis of the right shoulder, to include as secondary to service-connected disability of gunshot wound to the left side of the neck with muscle involvement, degenerative changes of the cervical spine, and surgical scar on the right side of neck, is denied.


____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


